I concur on the first issue, though I had thought the law to be otherwise than as stated by the Chief Justice. On the second issue I concur in the rule stated by the Chief Justice; but, applied to the testimony, the rule, in my judgment, sustains the Court below.
The verdict excluded the plea of self-defense, and made the defendant a wrongdoer. What was the measure of his guilt? The weapon used was a knife; and it was stated at the bar that the cutting was "rather serious." In my judgment there was no testimony from which the jury might have drawn a reasonable inference that the defendant was guilty only of simple assault and battery. On that issue of fact, I dissent. *Page 121